Case 1:19-cv-04087-MKB-RLM Document 16 Filed 08/07/19 Page 1 of 2 PageID #: 193


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------- x

 COMMUNITY HOUSING IMPROVEMENT
 PROGRAM, RENT STABILIZATION ASSOCIATION                                     NOTICE OF APPEARANCE
 OF N.Y.C., INC., CONSTANCE NUGENT-MILLER,
 MYCAK ASSOCIATES LLC, VERMYCK LLC, M&G                                      19-cv-04087 (MKB)
 MYCAK LLC, CINDY REALTY LLC, DANIELLE
 REALTY LLC, FOREST REATLTY, LLC,

                                                      Plaintiffs,

                              - against -

 CITY OF NEW YORK, RENT GUIDELINES BOARD,
 DAVID REISS, CECILIA JOZA, ALEX SCHWARZ,
 GERMAN TEJEDA, MAY YU, PATTI STONE, J.
 SCOTT WALSH, LEAH GOODRIDGE, AND SHEILA
 GARCIA, IN THEIR OFFICIAL CAPACITIES AS
 CHAIR AND MEMBERS, RESPECTIVELY, OF THE
 RENT GUIDELINES BOARD, AND RUTHANNE
 VISNAUSKAS, IN HER OFFICIAL CAPACITY AS
 COMMISSIONER OF NEW YORK STATE HOMES
 AND COMMUNITY RENEWAL, DIVISION OF
 HOUSING AND COMMUNITY RENEWAL,

                                                   Defendants.

 ----------------------------------------------------------------------- x


 TO THE CLERK OF THE COURT:


                  PLEASE TAKE NOTICE that the undersigned, Assistant Corporation Counsel

 Rachel K. Moston, appears as counsel for Defendants the City of New York (“City”), David

 Reiss, Cecelia Joza, Alex Schwarz, German Tejeda, May Yu, Patti Stone, J. Scott Walsh, Leah

 Goodridge, and Sheila Garcia, in their official capacities as Chair and Members, respectively, of

 the New York City Rent Guidelines Board (“RGB”) (collectively, “City Defendants”), and

 requests receipt of notice of all docket events via the Electronic Case Filing system. I certify that

 I am admitted to practice before this Court.
Case 1:19-cv-04087-MKB-RLM Document 16 Filed 08/07/19 Page 2 of 2 PageID #: 194



 Dated: New York, New York
        August 7, 2019




                                                 ZACHARY W. CARTER
                                                 Corporation Counsel of
                                                 the City of New York
                                                 Attorney for City Defendants
                                                 100 Church Street, Room 5-153
                                                 New York, New York 10007
                                                 Email: rmoston@law.nyc.gov
                                                 Tel: (212) 356-2190
                                                 Fax: (212) 356-2019

                                                                     /s/
                                                 By:   ______________________________
                                                       Rachel K. Moston
                                                       Assistant Corporation Counsel


 TO:   Reginald R. Goeke, Esq. (via ECF)
       Counsel for Plaintiffs

       Michael Berg, Esq. (via ECF)
       Jonathan Conley, Esq.
       Counsel for Co-Defendant DHCR




                                           -2-
